Citation Nr: 0944965	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2009, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder.  He withdrew 
his appeal of the issue of service connection for bilateral 
hearing loss disability at that time.  A signed statement to 
this effect is associated with the claims folder.


FINDING OF FACT

The appellant, a combat veteran, sustained acoustic trauma in 
service and tinnitus during and since service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2007 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Notice of the 
disability rating and effective date elements was also 
provided at that time.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records have been associated with the claims folder.  VA 
afforded the appellant an opportunity to appear for a 
hearing.  In September 2009, the appellant testified before 
the VLJ and a copy of the transcript is associated with the 
claims folder.  VA afforded the appellant examinations.  The 
Board notes that the recent VA examination is adequate as it 
reflects a pertinent medical history, clinical findings, a 
diagnosis, and an opinion.  The adequacy of this examination 
has not been challenged by either the appellant or his 
representative.




Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the appellant seeks service connection for 
tinnitus.  Having reviewed the evidence pertaining to the 
claim, the Board concludes that service connection for 
tinnitus is warranted.

First, the evidence of record shows a current disability, 
namely, that the appellant has tinnitus.  This is a condition 
that is not susceptible to diagnostic determination, but 
rather the condition is known only to the afflicted person 
through his sense of hearing.  It is well established that 
laymen are competent to report their own symptoms, such as 
hearing loss and tinnitus, as this comes through the senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the 
Board finds that the appellant has tinnitus.

Second, the evidence of record reflects that the appellant 
sustained acoustic trauma in service.  The appellant 
testified that he was a combat veteran and that he served as 
a helicopter gunner and air traffic controller in Vietnam.  
Form DD 214 corroborates that the appellant is a combat 
veteran.  His military occupation was airport control 
operator and he received various Vietnam service medals along 
with the Combat Action Ribbon.  The appellant testified that 
there were loud explosions and he was 24/7 exposed to 
aircraft noise while assigned to air traffic control duties.  
In view of the above, and with consideration of 38 U.S.C.A. 
§ 1154(b), the Board finds that acoustic trauma is consistent 
with the circumstances, conditions, and hardships of the 
appellant's service.

Third, the Board finds that the appellant's sworn testimony 
of having had tinnitus in service and since service is both 
competent and credible.  His testimony is consistent with the 
history provided on VA examination dated March 2007.  At that 
examination, the appellant reported that he had had a greater 
than 30 year history of tinnitus since exposure to aircraft 
noise, explosives, and gunfire in service.  Therefore, the 
Board concludes that continuity of symptomatology is 
established.

The Board notes that report of VA examination dated October 
2007 reflects that tinnitus is not related to military 
service.  However, the Board finds that this opinion has no 
probative value as it ignores the appellant's history of 
continuity of symptomatology and his circumstances of 
service.

Accordingly, in weighing the evidence of record, the Board 
concludes that the evidence supports service connection for 
tinnitus.


ORDER

Service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


